Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1, 12-14, 16, 20, and 22, as amended, are currently pending and have been considered below. Claims 6-11, 17-19, 21, and 25 remain canceled. Claims 2-5, 15, 23, and 24, as previously presented, are currently pending and have been considered below.
Response to Amendment
	This action is in response to the applicant’s arguments and amendments filed April 27th, 2022, which are in response to USPTO Office Action mailed January 27th, 2022. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1, 12-14, 16, 20, and 22 have been amended.
Claims 6-11, 17-19, 21, and 25 are canceled.
Claims 1-5, 12-16, 20, and 22-24 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 12-16are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 2018/0180740; hereinafter Shaffer) in view of Jacobus et al. (US 2018/0089616; hereinafter Jacobus).
Regarding Claim 1:
Shaffer discloses a system for semantically identifying an object of interest, comprising:
a mobile robot operating in an environment, the mobile robot comprising (i) a sensor configured to generate sensor data representing a portion of the environment within a field of view of the sensor, and (ii) a computer, the robot operating in the environment (Shaffer, Fig. 1, Para. [0024], [0034], Shaffer discloses a robotic device operating in an environment using a laser-based sensor, and includes onboard software and hardware);
a server operably connected to the robot via a communication system, the server configured to manage the robot (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate to a network through transmitters and receivers, and the computing device can control all of the warehouse systems); 
a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot (Shaffer, Para. [0084], Shaffer discloses the computing device includes actuators (controller) that control the movement of the robotic device); and 
a marker disposed in the environment within a field of view of the sensor (Shaffer, Para. [0025], Shaffer discloses markers arranged at the height of the sensor so as to be detected by the sensor);
the computer configured to: detect the marker from the sensor data (Jacobus, Para. [0128-0129], Jacobus discloses the robotic device visually sense a label or barcode); based on the detected marker, determine an identity code associated with an object of interest outside the field of view of the sensor (Jacobus, Para. [0129], Jacobus discloses the robotic device detects the marker at a location which indicates the location of a pallet outside of the visual geometry of the robotic device); and based on the determined identity code identify a location of the object of interest outside of the field of view of the sensor (Jacobus, Para. [0129], Jacobus discloses the markers identify locations of the pallets which are outside the visual geometry of the robotic device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include determining an object of interest outside a field of view of the sensor from a marker inside the field of view of the sensor as disclosed by Jacobus in order to minimize error and update pick-up and drop off locations (Jacobus, Para. [0128]).
	Regarding Claim 2:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Shaffer further discloses wherein the sensor comprises an infrared sensor (Shaffer, Para. [0083], Shaffer discloses the sensor may be an infrared sensor).
Regarding Claim 3:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Shaffer further discloses wherein the sensor comprises a laser sensor (Shaffer, Para. [0024], Shaffer discloses the sensor used by the robotic device can include a laser based sensor).  
Regarding Claim 4:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the sensor comprises a three-dimensional (3D) sensor (Jacobus, Para. [0021], Jacobus discloses the automated material hander (robotic device) includes 3D range measurement sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a 3D sensor as disclosed by Jacobus in order to identify and match objects from templates (Jacobus, Para. [0071]).
Regarding Claim 5:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the sensor comprises a three-dimensional (3D) camera configured to provide both two-dimensional (2D) spatial information and also information on depth of the object of interest (Jacobus, Para. [0114], Jacobus discloses the camera samples the environment and places it in a two-dimensional array, and 3D models are applied to the data to determine location and match object).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a 3D sensor to provide 2D information and 3D models as disclosed by Jacobus in order to identify and match objects from templates (Jacobus, Para. [0071]).
Regarding Claim 12:
The combination of Shaffer and Jacobus discloses the system of claim 7.
Shaffer further discloses wherein the retro-reflective marker comprises a QR code (Shaffer, Para. [0083], Shaffer discloses the marker may be a QR code).  
Regarding Claim 13:
The combination of Shaffer and Jacobus discloses the system of claim 12.
Jacobus, in the same field of endeavor of robotics, discloses wherein the sensor includes a downward-facing camera, and wherein the QR code is visible to the downward-facing camera (Jacobus, Fig. 3, Para. [0010], [0096], Jacobus discloses the sensor (camera) may be tilted forward (downward facing) to identify codes placed on the floor of the warehouse).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include a QR code visible to a downward facing camera as disclosed by Jacobus in order to mark paths and keep the automated device within lanes and out of certain zones (Jacobus, Para. [0025]).
Regarding Claim 14:
The combination of Shaffer and Jacobus discloses the system of claim 13. 
Shaffer further discloses wherein the system uses the marker to automatically calibrate the camera (Shaffer, Para. [0049], Shaffer discloses the robotic devices uses sensors to localize itself to the markers, and determine the x and y coordinates of the laser scanner (calibrate)).  
Regarding Claim 15:
The combination of Shaffer and Jacobus discloses the system of claim 1.
Jacobus, in the same field of endeavor of robotics, discloses wherein the object of interest comprises one or more of a forklift, a box, a pallet, a second robot, a cart, a golf cart, a dock bay door, a human being, and a charge dock (Jacobus, Para. [0021-0022], Jacobus discloses the objects are pallets and containers (box)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shaffer to include boxes, and pallets as objects of interest as disclosed by Jacobus in order to automate the movement of pallets and boxes from one point to another (i.e. warehouse to cargo truck)(Jacobus, Para. [0029-0030]).
Regarding Claim 16:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus, and in further view of Elazary et al. (US 2017/0225891; hereinafter Elazary).
Regarding Claim 20:
Shaffer discloses a method for semantically identifying using a first mobile robot, a location of a mis-localized second mobile robot in an environment of the first mobile robot, comprising:
ordering, by the server, the first mobile robot to look for the second robot in the last known location of the second mobile robot, the first mobile robot configured, in response to the ordering, to detect the marker in sensor data generated by a sensor of the first mobile robot, the sensor data representing a portion of the environment within a field view of the sensor (Shaffer, Fig. 6, Para. [0076-0079], Shaffer discloses a network communications interface module which includes wireless interfaces configured to communicate (i.e. send instructions) to a network through transmitters and receivers; The examiner puts forth it would be obvious to one of ordinary skill the in the art that a robot would be able to locate any object (i.e. second device) as instructed to by the wireless interface).
Jacobus, in the same field of endeavor of robotics, discloses generating, by the server, a high-confidence identification of the current location of the second mobile robot, using the data indicative of the detected marker (Jacobus, Para. [0071], [0114], Jacobus discloses matching an object (second robot) using a 3D model of its shape as viewed from the sensor and the match exceeds a critical match value (intensity) for the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer, which discloses a network communications module configured to communicate wireless through transmitters and receivers (i.e. server), to include a high confidence identification of object from sensor data of a marker to advise the robot of danger as disclosed by Jacobus in order to correctly identify the object when compared against the object template (Jacobus, Para. [0106-0114]), and in order to steer around the potential obstacle collision, (Jacobus, Para. [0088]).
Elazary, in the same field of endeavor of robotics, discloses retrieving, by a server operably connected to the first mobile robot, a last known location of the mis-localized second mobile robot, the second mobile robot having a marker (Elazary, Para. [0070-0071], Elazary discloses the mobile robot receives data regarding last known locations of items including identification data of the item) ;
receiving, at the server from the first mobile robot, data indicative of the detected marker (Elazary, Para. [0074], Elazary discloses updating the location of the detected marker); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer, which discloses a network communications module configured to communicate wireless through transmitters and receivers (i.e. server), to include receiving last known locations of items and updating map location upon verification of identification as disclosed by Elazary in order to reduce computing resources, (Elazary, Para. [0070]).
Regarding Claim 22:
The combination of Shaffer, Jacobus, and Elazary discloses the method of claim 20.
Elazary, in the same field of endeavor of robotics, discloses using the determined current location, by the server, automatically placing the second mobile robot in a correct location in a map (Elazary, Para. [0074], Elazary discloses detected location (i.e. current location) of the item is automatically updated in  a map).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include receiving last known locations of items and updating map location upon verification of identification as disclosed by Elazary in order to reduce computing resources, (Elazary, Para. [0070]).
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus, Elazary, and in further view Cho et al. (US 2019/0220033; hereinafter Cho).
Regarding Claim 23:
The combination of Shaffer, Jacobus, and Elazary discloses the method of claim 22.
Cho, in the same field of endeavor of robotics, discloses further comprising a step, performed after the placing step, of instructing the first robot, by the server, to apply a barcode to a charge dock (Cho, Fig. 10, Para. [0091], Cho discloses the moving robot may be docked to a docking device to recharge the battery, by sensing position information of the point in front of the docking device and calculating the angle of the robot and then docking the robot to recharge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include sensing the location of the charging dock and docking the robotic device correctly in order to charge the robotic device as disclosed by Cho in order to charge the battery of the robotic device when battery level is below a certain value (Cho, Para. [0091]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Jacobus in view of Elazary, and in further view of Cho, and yet in further view of Vӓin et al. (US 2020/0091565; hereinafter Vӓin).
Regarding Claim 24:
The combination of Shaffer, Jacobus, Elazary, and Cho discloses the method of claim 23.
Vӓin, in the same endeavor of robotics, discloses counting charge cycles (Vӓin, Para. [0187], Vӓin discloses information of the battery includes an amount of charging cycles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shaffer to include charging cycles as disclosed by Vӓin to create a history of each of the batteries and decide whether a battery requires service (Vӓin, Para. [0187]).

Response to Arguments
Applicant's arguments filed April 27th, 2022 have been fully considered but they are not persuasive. 
In regards to claims 1, 16, and 20 the applicant argues the cited art of Jacobus fails to disclose use of a marker whose detection enables the determination of an object of interest distinct from the marker and outside the field of view of a sensor. However, the examiner respectfully disagrees. Jacobus discloses placing a localization marker at a location which identifies a stack location of a pallet in which the robotic device identifies from the detected marker and not the visual data of the stack location of the pallet, see Para. [0128-0129]. 
Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664